IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DAVID JAMES HOLLENBACK JR.,                  : No. 22 MM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
COMMONWEALTH OF PENNSYLVANIA                 :
AND CENTRE COUNTY COURT OF                   :
COMMON PLEAS,                                :
                                             :
                    Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of May, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for a Writ of Extraordinary Relief is DENIED.